DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group II, claims 8-10 in the reply filed on 1/28/2021 is acknowledged.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/28/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US 20170066224).
Aoki discloses a multilayer foam sheet.  Concerning claim 8, Aoki discloses the multilayer foam comprises a polyethylene-based foam layer and an antistatic layer comprises a polyethylene-based resin B and a polymeric ionomer antistatic agent, wherein the antistatic layer has dispersed and continuous phases (para. 0023-0064).  The composition of the para. 0086-0090).  Given that the plasticizers and resins forming the antistatic layer are the same as that used in the instant invention, the cross-section of the antistatic layer would exhibit the claimed phase dimensions of claims 8 and 9.  With respect to claim 10, the antistatic layer has a surface resistivity that includes and encompasses the claimed range (para. 0053).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (WO 2016/152910).  US20180051154 is the PG-Pub of the National Stage Application and is used as the translation.  See MPEP 1893.01(d).
Aoki discloses a coextruded polyethylene-based resin laminated foam sheet.  Concerning claim 8, Aoki discloses the laminated foam sheet comprises a polyethylene resin-based foam layer and an antistatic layer that comprises an ionomeric polymer antistatic agent and a second polyethylene-based resin (para. 0036-0088).  The composition of the antistatic layer further comprises a volatile plasticizer that can be two or more of the same plasticizers used in the instant invention (para. 0073-0078).  Given that the plasticizers and resins forming the antistatic layer are the same as that used in the instant invention, the cross-section of the antistatic layer would exhibit the claimed phase dimensions of claims 8 and 9.  With respect to claim 10, the antistatic layer has a surface resistivity that meets the instant limitations (para. 0071).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783